SUMMARY ORDER

Plaintiff-appellant Michael J. Wang appeals from a final judgment entered on February 23, 2006 in the U.S. District Court for the Eastern District of New York (Seybert, J.). The district court granted summary judgment on all claims to the defendants-appellees.
We affirm for substantially the reasons set forth in the district court’s February 23, 2006 Memorandum and Order. See Wang v. State University of New York Health Sciences Cen., 470 F.Supp.2d 178 (E.D.N.Y.2006).
Wang’s motion to expedite the appeal is denied as moot.
The judgment of the district court is hereby AFFIRMED.